
	
		III
		110th CONGRESS
		1st Session
		S. RES. 140
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize legal representation in In the
		  Matter of the Application of Committee on Finance.
	
	
		Whereas, in a proceeding styled In the Matter of the
			 Application of Committee on Finance for a Writ of Habeas Corpus Ad
			 Testificandum, Misc. No. 07–134, in the United States District Court for the
			 District of Columbia, the Senate Committee on Finance filed an application for
			 a writ of habeas corpus ad testificandum;
		Whereas, on April 4, 2007, the Chief Judge of the United
			 States District Court for the District of Columbia issued the writ sought by
			 the Committee;
		Whereas the United States Department of Justice has raised
			 questions about the Committee's application for the writ and the writ that was
			 issued;
		Whereas, pursuant to section 708(c) of the Ethics in
			 Government Act of 1978, 2 U.S.C. § 288g(c), the Senate may direct the Senate
			 Legal Counsel to perform such duties consistent with the purposes and
			 limitations of title VII of the Ethics in Government Act as the Senate may
			 direct: Now, therefore, be it
		
	
		That the Senate Legal Counsel is
			 authorized to represent the Committee on Finance in the proceeding styled In
			 the Matter of the Application of Committee on Finance for a Writ of Habeas
			 Corpus Ad Testificandum, Misc. No. 07–134 (D.D.C.).
		
